PER CURIAM.
The order under review is affirmed substantially for the reasons expressed by Judge Young in his opinion of April 8,1982 reported at 185 N.J.Super. 468 (Law Div.1982).
Accordingly, the subject Parking Tax ordinance shall be construed and enforced as imposing, within the limits of the enabling legislation,1 a 15% tax on fees for parking, garaging, or storing of motor vehicles, other than: (1) parking in a garage which is part of premises occupied solely as a private one- or *103two-family dwelling;2 (2) fees from parking in garages or parking areas which are leased to residential tenants of multiple dwellings, or (3) with respect to transactions of any religious, charitable or educational institution or organization organized not for profit.3
Affirmed.

 Article 3 (Parking Tax) of the Local Tax Authorization Act, L. 1970, c. 326, as amended (N.J.S.A. 40:48C-6 et seq.).


 The minimum exclusion mandated by N.J.S.A. 40:48C-6.


 The exclusion provided by N.J.S.A. 40:480 41.